Order filed September 8, 2015.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00193-CV



                     IN RE TIM A. THIBODEAU, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              311th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2008-00271

                                     ORDER

      On March 6, 2014, relator Tim A. Thibodeau filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the judge of 311th District
Court of Harris County to set aside the July 31, 2012 and December 3, 2012 orders
suspending relator’s visitation with, and access to, the child, and to conduct a jury
in trial court cause number 2008-00271, styled In the Interest of G.A.W.T., A Child.
On April 7, 2014, we abated this original proceeding pursuant to Texas Rule of
Appellate Procedure 7.2(b) due to the resignation of the trial judge, whose
challenged actions form the basis of relator’s request for relief. See Tex. R. App.
P. 7.2(b).

      In the abatement order, we directed relator to advise this court of the status
of the underlying litigation every thirty days from the date of the order until the
respondent-judge’s successor had informed this court of the action taken upon
reconsideration of relator’s request for relief. Relator has not filed a status update
since February 4, 2015, nor has this court been informed of any action by the
respondent-judge’s successor on relator’s request for relief.

      Accordingly, we ORDER relator to file a letter with this court within ten
days of the date of this order explaining: (1) the current status of the underlying
litigation; (2) whether the trial court has taken any further action on relator’s
requests for relief; and (3) whether relator presently intends to pursue relief by a
writ of mandamus with respect to any of the actions made the subject of his
petition for mandamus relief. If relator fails to timely file the letter, this court will
consider dismissal of the original proceeding on the court’s own motion for want
of prosecution.

      This court will also consider an appropriate motion filed by either party to
reinstate or dismiss this original proceeding, as appropriate.


                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.